DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 10, 11 and 16-35 are pending; claims 1-9 and 12-15 are cancelled; claims 10, 11, 16-29 and 32-35 are withdrawn; and claim 30 is amended. Claims 30 and 31 are examined below. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/354,119 (filed 01/19/2012, now abandoned), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The present application is a continuation of 15/258,949, filed 09/07/2016. Application 15/258,949 is a continuation-in-part of application 13/354,119, filed on 01/19/2012 (abandoned). 
The continuation-in-part and the present continuation each recite the sequences of SEQ ID No. 2 as deamidated a-gliadin 33-mer, SEQ ID NO. 7 as deamidated α-gliadin 17-mer and SEQ ID No. 16 as deamidated glutenin 21-mer. It is acknowledged that the parent application (13/354,119) does reference each of a deamidated α-gliadin 17-mer, an α-gliadin 33-mer and a deamidated glutenin 21-mer, and does include the sequence (not deamidated) for each of these peptides prior to deamidation. However, the sequences of SEQ ID No. 2, SEQ ID NO. 7, and SEQ ID No. 16 of the present application are not previously recited in the parent application. SEQ ID No. 2 of the present application, 16/671,843 and 15/258,949, is a deamidated version of SEQ ID No. 1 in application 13/354,119, the sequence of the present application differs by the amino acid residues as positions 10 and 24. SEQ ID No. 16 of the present application, 16/671,843, 15/258,949, is a deamidated version of SEQ ID No. 2 in application 13/354,119, the sequence of the present application differs by the amino acid residues as positions 11 and 18.
	However, claim 30 recites sequences SEQ ID No. 22 (11 amino acid gliadin peptide), which is not provided in the parent application, and as such, claims 30 and 31 have an effective filing date of 09/07/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 30 as amended recites the wherein clauses, “wherein the antigenic α-gliadin peptides is selected to be capable of interacting with a first antibody of the subject following coating on the first test surface”, “wherein the antigenic deamidated α-gliadin peptides is selected to be capable of interacting with a second antibody of the subject following coating on the second test surface”, “wherein the antigenic glutenin peptide is selected to be capable of interacting with a third antibody of the subject following coating on the third test surface”, and “wherein the antigenic deamidated glutenin peptide is selected to be capable of interacting with a fourth antibody of the subject following coating on the fourth test surface”. The limitations appear to refer to the intended use of the claimed coated peptides and complex. The language “selected to be capable” is also considered to be directed to how the peptide was initially selected or chosen, i.e., the process by which the peptide and complex were chosen or selected, these limitations are not specifically limiting in terms of the structure (of the peptides and complex). 
Applicant indicates support for the amendments to the claims at paras [0037] and [0057] of the originally filed application (see remarks 02/03/2022, page 6). However, no support could be found regarding the intention that the different peptides as recited be specifically selected with the intention that they bind different antibodies (i.e., a first antibody, that is different from a second antibody, that is different from a third antibody, etc.). The recited language limits each antibody at each test area to a different antibody, however this appears to be new matter because no support could be found throughout the original application. Rather, see for example para [0011], it appears that cross-reactivity of IgG and IgA with different tissue antigens is possible/experienced in subjects. While the originally filed specification may support that in producing the claimed device, the different peptides are/were “selected” in order to be capable of binding/interacting with a subject’s antibodies, the specification does not clearly support “selecting” each distinct peptide to specifically interact with distinct antibodies (e.g., “the antigenic α-gliadin peptide is selected to be capable of interacting with a first antibody of the subject”, “the antigenic deamidated α-gliadin peptide is selected to be capable of interacting with a second antibody of the subject”, etc.).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended claim 30 recites “wherein the gliadin-transglutaminase complex is complexed with a fifth antibody of the subject”, however the claimed invention is recited at the preamble as “a device” intended for “characterizing wheat sensitivity in a subject”. The claim language is indefinite because it is unclear if Applicant, at the indicated amended claim language, is referring to the complex as being complexed with a fifth antibody during the use of the claimed device, or if the antibody is part of the device (as presently claimed at the amended claim language). For the purposes of examination, the claim language is interpreted as referring to complex with a subject’s antibody during the use of the device, not as a part of the structure of the device as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Camarca et al., Intestinal T Cell Response to Gluten Peptides Are Largely Heterogeneous: Implications for a Peptide-Based Therapy in Celiac Disease, J. Immunol., 182, (2009), p. 4158-4166 (IDS entered 12/26/2019) in view of Rajadhyaksha et al., US Patent No. 6,703,208B1 (IDS entered 12/26/2019, 8 pages), Fleckenstein et al., Molecular Characterization of Covalent Complexes between Tissue Transglutaminase and Gliadin Peptides, The Journal of Biological Chemistry, 279(17), (2004), p. 17607-17616 (IDS entered 12/26/2019, 8 pages), Vader et al., The Gluten Response in Children with Celiac Disease is Directed Toward Multiple Gliadin and Glutenin Peptides, Gastroenterology, 122, (2002), p. 1729-1737 (IDS entered 12/26/2019, 8 pages) and Khosla et al., US Patent No. 7,462,688 B2 (IDS entered 12/26/2019, 8 pages); or in the alternative, claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Camarca in view of Rajadhyaksha et al., Fleckenstein et al., Vader et al., Khosla and Watkins et al. US PG Pub No. 2009/0311727A1.
Camarca et al. teach to date, several gluten peptides have been identified to be active in celiac disease (CD) (abstract). Camarca analyzed the repertoire of intestinal T- cell responses in CD patients in order to determine whether T cells in CD recognize multiple heterogeneous gluten peptides or that the T cell response is focused on a single immunodominant peptides (see e.g., pages 4159, col. 1, para 2; and Table 1, the known peptides recognized in the art). Camarca selected and screened a panel of 21 gluten peptides eliciting response in those with celiac disease, and further also tested all peptides in their deamidated forms, Camarca teach collectively they found four different profiles of peptide recognition (see page 4159, Table I, col. 1, para 2 and page 4160, col. 2, para 2). Of the panel of 21 markers, Camarca addresses antigenic α-gliadin peptide (and its deamidated form) and antigenic glutenin 21 peptide (and its deamidated form). 
Although Camarca does teach a panel comprising four of the five claimed peptides, Camarca fails to teach a device comprising five regions, with each of the peptides at a different region, and fails to teach the fifth region comprising an antigenic complex comprising gliadin and transglutaminase complex recited as complex B (namely as an antigenic complex consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20).
	Rajadhyaksha et al. teach detection of antibodies in celiac disease, specifically detection of serum antibodies to a combination of transglutaminase and substrates thereof (see col. 2, lines 1-4, 18-28 and 59-62, substrates such as glutenin and gliadins). See Rajadhyaksha teach a solid matrix support coated with substrate of tTG (transglutaminase). In one example Rajadhyaksha teach providing a solid matrix coated with gliadin, glutenin or both (col. 3, lines 5-7 and 19-20); the invention of Rajadhyaksha involves the use of a solid support matrix having thereon gliadin and/or glutenin (substrate to tTG) in complex with tTG (see citations above, examples and claims 1, 2, 6, 7). As such, Rajadhyaksha is teaching gliadin-transglutaminase complex immobilized on a matrix as a device for assaying a sensitivity to wheat (namely celiac). 
Rajadhyaksha teach coating substrate of tTG on a solid phase and then contacting with transglutaminase (see 2, lines 51-65); however, Rajadhyaksha also teach instances wherein substrate (and such as protamine sulfate) tTG may be coated on a solid matrix in any order, or that the two components of the complex may be incubated together and then coated on a solid matrix (see col. 3, lines 1-4). See also at col. 5, lines 55-60, in addition to complex comprising substrate (gliadin or glutenin) and transglutaminase, Rajadhyaksha’s invention also encompasses peptides of said complex (see natural substrates and other peptides polypeptides containing multiple glutamine residues can be used for the method of the present invention).
Consistent with Rajadhyaksha, see Fleckenstein teach transglutaminase (TG2) is known to play a central role in celiac disease pathogenesis, see Fleckenstein et al. teach TG2 incubated with gliadin peptides results in formation of TG2-peptide complexes (abstract). See Fleckenstein at Table 1, identify six TG2 peptides cross-linked to gliadin, including SEQ ID NO. 20 of the presently disclosed sequence (see Table 1, peptide V, peptide I, EDITHTYKYPEGSSEER), see Fleckenstein at Table 1 show that at this peptide, the lysine residue shown with an underline represents the lysine residue of TG2 involved in covalent complex formation with two α-gliadin peptides, αII representing the peptide PQPQLPYPQLPY (see page 17608, col. 1, para 2). Fleckenstein demonstrates formation of complex between transglutaminase and gliadin peptide in the absence of solid support immobilized gliadin substrate, see for example at page 17609, col. 1, para 3, Fleckenstein teach rapid complex formation occurred when TG2 was incubated with excess peptide, see also page 17612, col. 1, para 2, complexes with generated with the αII peptide using identical conditions (as those cited at page 17609). See page 17609, col. 2, para 3, Fleckenstein also indicates that deamidation occurs concurrently with complex formation.
See Camarca as cited previously above, Camarca at the referenced Table also teach the α-gliadin 33-mer peptide, the 33-mer containing the same sequence as in Fleckenstein, PQPQLPYPQLPY (the sequence of Fleckenstein is a smaller peptide found completely within the 33-mer of Camarca), further see Camarca identifying the Q that is underlined as a site of deamidation (as a residue that is E when deamidated by TG2).
Vader et al. performed studies to determine which gluten peptides are involved in early celiac disease, Vader determined that 50% of patients exhibit response to a diverse set of gliadin and glutenin peptides, and that individuals responds to distinct combinations of gluten peptides (see abstract, and page 1732, end of col. 1). 
Khosla also teach the detection of circulating antibodies to gluten oligopeptides in a patients sample (see col. 15, lines 57-67); Khosla teach measuring antibodies by sandwich type immunoassay by attaching peptide to an insoluble support (col. 16, lines 1-19), see Khosla encompass supports including microtiter plates (col. 16, lines 27-31, 39-44), microtiter plates preferable because they allow a large number of assays carried out simultaneously, using small amounts of reagent and sample. Khosla also teach peptides can be attached to solid supports using any convenient means, including direct attachment (see col. 16, lines 10-19, see Khosla teaching that the particular manner of binding is not crucial so long as it is compatible with the reagents and methods). Khosla teach known antibodies are those that bind to tissue transglutaminase (tTG) and gliadin (col. 1, lines 43-45). Khosla also teach a toxic oligopeptide of particular interest is α-gliadin (the 33-mer, see col. 4, lines 47-52, col. 6, lines 13-14, 53-54, SEQ ID NO. 12 (deamidated α-gliadin 33-mer), and Examples 2 and 3). See also Khosla at col. 7, Table indicating rated and deamidated analogs of the 33-mer of SEQ ID NO. 12 (see col. 6, lines 52-68, these are peptides of particular interest, truncated versions of 5, 10, 12, 13 or more amino acids). Khosla et al. teach at col. 14, lines 28-39, monitoring presence of reactive T cells by using one or more multivalent oligopeptides, see at lines 35-39 Khosla teach cocktails comprising multiple oligopeptides/panels of peptides. 
Watkins is another example in the art teaching immobilization of a transglutaminase-gliadin complex on a solid support (like Rajadhyaksha et al., see Watkins at the abstract). In particular, see para [0008], Watkins teach complex formation between recombinant deamidated gliadin and transglutaminase, specifically mixing together the components to form a complex prior to immobilization at the solid surface (see also paras [0029], [0034], and particularly para [0046]).
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the panel of peptides of Camarca, comprising a plurality of gliadin and glutenin peptides, and their deamidated versions, in order to further include a peptide complex comprising gliadin and transglutaminase, such as a complex as in Rajadhyaksha and Fleckenstein et al. In particular, one would be motivated to include the additional transglutaminase complex as part of the panel because like the glutenin and gliadin peptides of Camarca, the complexes between such peptides and tissue transglutaminase were also well known in the art to elicit immune response in those with celiac disease. The gliadin-transglutaminase complex, like the other peptides of Camarca, is recognized in the art as specifically involved in the pathogenesis of celiac disease. Further, the ordinarily skilled artisan would be motivated to include the additional pathogenic peptide complex because it was known in the art that different individuals (afflicted with the disease) respond to different combinations of gluten (i.e., gliadin and glutenin) peptides, see as is taught by Vader. As such, it would have been obvious to have included the additionally art recognized peptide complex (gliadin-transglutaminase complex), also similarly known for its role in celiac disease, in order to get a complete picture of an individual’s disease/potential sensitivity to wheat. One of ordinary skill in the art would have a reasonable expectation of success because each of the antigenic peptides is art recognized as related to pathogenesis of celiac disease and it was known that different patients respond to different combinations of peptides, and as such it would be expected that a screening tool that is more comprehensive would be useful for a more accurate/comprehensive assessment (in terms of diagnostically for different individuals).
It would have been prima facie obvious to one having ordinary skill in the art to have arrived at the claimed transglutaminase-gliadin complex B (consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20, as recited at claim 30) as the gliadin-transglutaminase complex at the fifth region as claimed based on the cited art because it was well known in the art at the time that the complex between transglutaminase and its substrates including gliadin and glutenin peptides elicited antibody response in those with celiac disease (those sensitive to wheat), see for example Rajadhyaksha et al. and Fleckenstein (obvious matter of providing a complex known in the art for its known purpose, namely to bind and detect antibodies present in those with celiac, i.e., those wheat sensitivity). The presently claimed gliadin substrate was recognized in the art as a known transglutaminase substrate (see for example the claimed region substantially overlaps the regions recognized in the art as containing sites of deamidation by transglutaminase, see Camarca and Fleckenstein), in particular the claimed peptide is a slightly smaller (by three residues) fragment of the larger peptide sequence recognized by the art as a transglutaminase substrate, and the claimed region is recognized as the relevant region for complex formation as this region contains the necessary sites for deamidation (Camarca), further Fleckenstein supports that deamidation and covalent complex formation occur concurrently, therefore it would have been obvious to have arrived at a complex consisting of the deamidated substrate (having the E residue at the end of the peptide, namely PQPQLPYPE) with the transglutaminase peptide of Fleckenstein. 
Given this knowledge in the art, one having ordinary skill in the art would have reasonably expected the claimed peptide without the additional 3 terminal amino acid residues at the end of the sequence of Fleckenstein, as well as deamidated Q residue (deamidation of the Q to an E residue) would have the same properties as that disclosed by the cited prior art (would have the same properties as the complex described by Fleckenstein, as such the prior art renders the claimed complex obvious). It was known in the art that the binding occurs at the lysine residue of the transglutaminase as underlined in Fleckenstein, further the site of deamidation (the Q residue) is maintained in the modification (the desired/required site). Therefore, the specifically claimed complex (complex B) as claimed is not an unobvious modification of the complex as disclosed by the prior art. 
One of ordinary skill would have a reasonable expectation of success arriving at the complex as claimed, comprising the claimed peptides (three amino acid residues shorter than that of Fleckenstein, and with an E in place of the Q at the end of the residue), as it would be expected that removal of the additional non-essential residues at the end of the peptide of Fleckenstein (the omitted residues containing no point of complex and no residues susceptible to deamidation, i.e. no glutamine residues) would have no effect on binding/complex formation and deamidation, and because it would be expected that the Q of the substrate of Fleckenstein would become deamidated upon complex formation since it was known that deamidation and complex formation occur concurrently (Fleckenstein). Therefore, one having ordinary skill would expect this complex (consistent with that presently recited at the claims as consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20) as obvious over the cited art, and would have expected that this complex, immobilized at said fifth test region, would be capable of the intended binding and detection of antibody (immune response), in a subject as a result of wheat sensitivity.
It would have been further obvious to one having ordinary skill in the art to have provided the panel of peptides as taught by the combination of Camarca et al., Vader et al., Rajadhyaksha et al. and Fleckenstein, on distinct regions of a solid matrix such as a microtiter plate as in Khosla, thereby resulting in a device as claimed, because a microtiter plate is taught by Khosla as a preferable matrix (particularly for this type of gluten related antigenic peptide immobilization) because a microtiter plate would allow a large number of assays to be carried out simultaneously, requiring only a small amount of reagent and sample (see, an advantage as taught by Khosla). One having ordinary skill would have a reasonable expectation of success providing the panel as taught by the combination of the cited art as a single microtiter panel device because Khosla specifically teach providing multiple gluten/gluten derived antigens as cocktails or panels of different antigenic peptides (thereby demonstrating the ability to do so successfully) for testing.  
Regarding the limitations recited at the preamble of the claims (claim 30), namely “for characterizing wheat sensitivity in a subject”, if a prior art structure is capable of performing the intended use as recited in the preamble of a claim, then it meets the claim. See e.g., In re Schreiber, 128 F.3d 1473, 1477, 44, USPQ2d 1429, 1431 (Fed. Cir. 1997) and MPEP 2111.02. With respect to claim 10, it is noted that the recitation that the device is for characterizing wheat sensitivity in a subject refers to the intended use of the claimed device, and does not further limit the structure of the device. Since the device as taught by the combination of Camarca et al. and the cited prior art would also be capable of performing the recited intended function (since it is a device having the regions as claimed comprising antigenic peptides as claimed), it meets the claim. Specifically, the device as taught by the cited prior art would similarly be considered capable of being used to characterize wheat sensitivity in a subject since the antigenic peptides would be capable of binding antibodies produced in response to wheat (are known antigenic peptides for determining immune and antibody response produced in one’s body as a result of wheat).
Additionally, regarding the limitations recited at claim 30, namely reciting that the fifth test region is “produced by application of a gliadin-transglutaminase complex to a test surface, wherein the gliadin-transglutaminase complex comprises complex B consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20”, this limitation does not appear to impart or result in any clear structural difference from the product as taught by the combination of the cited art (it does not appear that the manner, in terms of the order of steps comprising formation of complex and coupling to surface, results in a structural difference of the claimed product from that as taught by the cited prior art, see MPEP 2113). As no clear limitations are apparent as a result of this product-by-process limitation, it is Appellant's burden to establish an unobvious difference. See MPEP 2113.
Nonetheless, although this limitation is a product-by-process limitation as discussed above and fails to impart a structural distinction between the claimed invention and the cited prior art, it would alternatively have been prima facie obvious to have provided the complex prior to application to the test surface (namely produced the fifth test region by applying complex to the surface) as an obvious matter of a simple substitution of one known manner of immobilization for another. Watkins teach the ability to provide the complex to surface using known binding technique (known association interactions as at para [0029]). Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04). In the present case, there is no evidence that the order of forming of the product as claimed, namely comprising complex formation followed by coupling of complex to the test surface, imparts any structural difference between the claimed product and that taught by the cited prior art. 
Claim 30 as amended recites that each peptide is “wherein the antigenic α-gliadin peptides is selected to be capable of interacting with a first antibody of the subject following coating on the first test surface”, “wherein the antigenic deamidated α-gliadin peptides is selected to be capable of interacting with a second antibody of the subject following coating on the second test surface”, “wherein the antigenic glutenin peptide is selected to be capable of interacting with a third antibody of the subject following coating on the third test surface”, “wherein the antigenic deamidated glutenin peptide is selected to be capable of interacting with a fourth antibody of the subject following coating on the fourth test surface”, and “wherein the gliadin-transglutaminase complex is coated on the fifth test surface”. Regarding each of these recited “wherein” clauses, see MPEP 2111.04, claim scope is not limited by claim language that does not limit a claim to a particular structure. The invention at claim 30 is a product invention, each of the recited peptides (or complex, as with test region five) is a structural component of the product invention. None of the indicated “wherein” clauses appears to further add any particular limiting structure to the peptides/complex at each of the test regions, rather the language “selected to be capable of interaction” is language that merely appears to reference an inherent property of each of the recited peptides and recited the complex at the test region. 
Also noted the language, “wherein the…peptide is selected to…”, namely the language “selected” appears to be referring to how the peptide was initially selected or chosen, i.e., the process by which the peptide and complex were chosen or selected, which as discussed previously above, is not specifically limiting in terms of the structure of the claimed invention (e.g., is not limiting of the peptides and complex). 
Further, it appears these limitations are directed to the intended use of the claimed peptides and complex, namely see “to be capable of interacting with a…antibody of the subject” is in reference to the use of the claimed product invention when interacting with antibodies specific to a subject (a subject being characterized for wheat sensitivity). In the present case, it would be expected that the α-gliadin peptide coated on the first test surface (and the other peptides and the complex at the additional test surfaces) as taught by the cited art would similarly be capable of interacting with a subject’s antibodies as claimed (or during its use, would be complexed with a subject’s antibodies at the various test sites), considering there is no clear structural difference invoked by the newly amended “wherein” clauses (i.e., because the prior art antigens/complex are the same as that presently claimed, structurally). 
Regarding claim 31, see Camarca et al. does teach antigenic α-gliadin peptide (and its deamidated form) the peptides comprising 33 or fewer amino acids, see Table 1 (33-mer, 25-mer, 18-mer, 17-mer).

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejection of claims under 35 U.S.C. 103, Applicant refers to amendments to the claims (page 7). Applicant notes that Camarca is limited to peptides known to elicit a T-cell response, such responses mediated by T-cell receptors, arguing these are different and distinct from antibodies (page 7). However, Camarca is not relied upon independently, it is the combination of the cited art together which addresses the present claims. The combination of the cited art provides motivation for providing the panel of antigenic peptides as claimed on a single solid substrate device (microtiter plate); the limitations directed to binding of the peptides with antibodies are directed toward the intended use. All of the claimed peptides and complex are previously recognized antigens known to those of ordinary skill in the art as antigenic peptides.
See the detailed response specific these arguments regarding Camarca as discussed previously (see previous Non-final Rejection at pages 17-18). Regarding remarks that it is not apparent how the T-cell interactions cited in Camarca could be applicable or suggestive of a test fixture comprising the peptides as components of test surfaces, see as discussed in detail previously above, Camarca is relevant as it is disclosing a panel (combination) of antigenic peptides and complexes between the peptides and transglutaminase, specifically known in the art to elicit immune response in subjects with celiac disease. It is understood from the disclosure of Camarca that the peptides discussed are specifically art recognized peptides involved in the pathogenesis of the disease. The art also specifically recognized that different individuals exhibit response to different combinations of the pathogenic peptides (see as discussed previously, e.g., see Vader) and as such it would be obvious to provide different combinations of these peptides, including the combination presently claimed. 
Applicant at remarks page 7-8 summarizes Rajadhyaksha et al. and argues that Rajadhyaksha fails to address the claimed invention because the reference teaches test plates that incorporate intact transglutmainse and trasglutaminase substrate. Applicant argues Rajadhyaksha requires exposure of the hidden epitopes of transglutaminase, and further argues this is not a requirement of the claimed invention. Applicant argues the branched peptide of the claims does not incorporate intact transglutaminase, but rather a short peptide fragment, and further argues the office has provided a conclusory statement that the teachings of Rajadhyaksha can be expanded to cover the claimed peptides without providing the requisite convincing line of reasoning or evidence that such a short peptide can exhibit the requisite hidden epitopes of Rajadhayksha, much less exposure of same within a branched peptide (remarks page 8).
However, see the detailed response specific these arguments regarding Camarca as discussed previously (see previous Non-final Rejection at pages 19). Specifically, the combination of the art together is what addresses the claim, the knowledge as imparted from each of the cited references renders the claimed complex obvious, see Rajadhyaksha is not relied upon independently regarding a motivation to include the transglutaminase-gliadin complex. See also Fleckenstein regarding the specifically recited peptide complex (and further Rajadhyaksha and Fleckenstein in combination with Camarca). 
As noted previously and above, consistent with Rajadhyaksha, Fleckenstein teach transglutaminase (TG2) is known to play a central role in celiac disease pathogenesis, Fleckenstein et al. teach TG2 incubated with gliadin peptides results in formation of TG2-peptide complexes (abstract). See Fleckenstein at Table 1, identify six TG2 peptides cross-linked to gliadin, including SEQ ID NO. 20 of the presently disclosed sequence (see Table 1, peptide V, peptide I, EDITHTYKYPEGSSEER), see Fleckenstein at Table 1 show that at this peptide, the lysine residue shown with an underline represents the lysine residue of TG2 involved in covalent complex formation with two α-gliadin peptides, αII representing the peptide PQPQLPYPQLPY (see page 17608, col. 1, para 2). Fleckenstein demonstrates formation of complex between transglutaminase and gliadin peptide in the absence of solid support immobilized gliadin substrate, see for example at page 17609, col. 1, para 3, Fleckenstein teach rapid complex formation occurred when TG2 was incubated with excess peptide, see also page 17612, col. 1, para 2, complexes with generated with the αII peptide using identical conditions (as those cited at page 17609). See page 17609, col. 2, para 3, Fleckenstein also indicates that deamidation occurs concurrently with complex formation. Camarca at the referenced Table also teach the α-gliadin 33-mer peptide, the 33-mer containing the same sequence as in Fleckenstein, PQPQLPYPQLPY (the sequence of Fleckenstein is a smaller peptide found completely within the 33-mer of Camarca), further see Camarca identifying the Q that is underlined as a site of deamidation (as a residue that is E when deamidated by TG2).
As indicated in the pending grounds of rejection, it is maintained that it would have been obvious to include a peptide complex comprising gliadin and transglutaminase, such as a complex consistent with that as in Rajadhyaksha and Fleckenstein et al., and particularly to have arrived at the claimed transglutaminase-gliadin complex B (the branched peptide claimed, consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20, as recited at claim 30) as the gliadin-transglutaminase complex at the fifth region as claimed based on the cited art. The motivation (reasoning to combine) in order to provide a complex consistent with that claimed is that like the glutenin and gliadin peptides of Camarca, the complexes between such peptides and tissue transglutaminase were also well known in the art to elicit antibody response in those with celiac disease. The complex, like the peptides of Camarca, is also specifically recognized as involved in the pathogenesis of the disease. Further, the ordinarily skilled artisan would be motivated to include the additional pathogenic peptide complex because it was known in the art that different individuals respond to different combinations of gluten (i.e., gliadin and glutenin) peptides, see as taught by Vader. The essential residues (as indicated in detail previously and above) were known and recognized by those having ordinary skill in the art, and for the reasons as indicated, it is maintained that the incorporation of the claimed branched peptide as part of a device as claimed would have been obvious over the prior art.
Regarding the citation of Fleckenstein et al., Applicant argues (remarks pages 9-10) the interactions of fusion proteins that incorporates intact transglutaminase with specified peptides substrates takes place in solution, that the reaction products are subjected to enzymatic digestion to generates fragments that are further characterized by mass spectrometry. Applicant argues the cited peptide complexes are only informative in regard to potentials ties for enzyme:substrate interaction, that there is not teaching or suggestion that such complexes represent “substrates” as the term is defined in Rajadhyaksha. This argument is not persuasive, the cited art supports that those having ordinary skill in the art at the time previously understood the peptides that serve as substrates for transglutaminase and how (and at what positions) their complexes are formed. Further these complexes were recognized in the art as involved in the pathogenesis of disease (see these references as cited in detail above). Based on the prior art as set forth in detail above, it would have been obvious to have provided the device as claimed, comprising the at least 5 test sites as claimed. Further, the ordinarily skilled artisan would be motivated to include the additional pathogenic peptide complex (all the claimed peptides including the complex were recognized in the art as relevant as diagnostic related to reaction to gluten) because it was known in the art that different individuals respond to different combinations of the relevant peptides, see as taught by Vader. Based on cited art of record, it does not appear that Applicant as recognized a novel or unobvious peptide/complex or combination of peptides/complexes related to a patient’s immune response to gluten. As noted previously above, the claimed invention is directed to device, not the use of such a device. 
Regarding Vader, Applicant argues Vader, like Rajadhyaksha, teaches T-cell interactions with various peptides produced by tryptic digestion of gluten via T-cell receptors. Applicant argues it is not apparent that T-cell interactions as taught by Vader can be modified as proposed in the pending rejection, nor how Vader can be combined with Rajadhyaksha without changing principle of operation. However, the rejection as detailed above is not making that the case that it would have been obvious to have modified T-cell interactions, rather it is the position in the rejection that it would be obvious to provide the panel of peptides and complex together on a single microtiter plate.
Applicant’s arguments are not persuasive for the reasons as indicated in detail previously and above. The combination of the cited art as set forth correlates the claimed peptides/complex with pathogenesis of disease related to gluten as indicated above. Additionally, the limitations “capable of interacting with a… antibody” are limitations directed toward the intended use of the claimed device; the claimed invention is a device and the cited prior art does provide motivation to present the claimed peptides and complex together on a single microtiter device. Based on the cited prior art of record, the antigenic peptides and complex (which were recognized to those having ordinary skill prior to the claimed invention) were known to elicit immune response in patients with disease, the peptides were known antigenic peptides (regarding both T cell response and antibody profile, i.e., T-cell and B-cells (producing antibodies) are involved in the immune response). 
Further evidence that supports the position of the Examiner in the response to arguments and the rejection, that it can be expected that subject’s antibodies can be expected capable of binding these same peptides as taught by the combination of the cited art, is also found at Vojdani et al., The Characterization of the Repertoire of Wheat Antigens and Peptides Involved in the Humoral Immune Responses in Patients with Gluten Sensitivity and Crohn’s Disease, International Scholarly Research Network Allergy, (2011), (12 pages), Vojdani extended what was known regarding the heterogenous T cells response to various gliadin and other associated, and further showed that that the application of IgG and IgA antibodies against an array of antigens and peptides that includes α-, γ-, and ω-gliadins, glutenin, WGA, gluteomorphin, prodynorphins, TG, and gliadin-bound TG cannot only enhance the detection of celiac disease but may also assist in the early detection of atypical and silent celiac disease (see page 9, col. 2, para 2). Therefore, it is maintained that one having ordinary skill in the art would have expected that the device as claimed would be capable of the recited intended use (capable of binding antibodies). The claimed peptides were art recognized peptides in the pathogenesis of the disease.
Applicant further argues the citation of Khosla et al. (remarks pages 10-11), arguing transglutaminase of Khosla appears to limited to intact protein. Applicant also argues Watkins is teaching intact protein with intact transglutaminase (remarks page 11). These arguments are not persuasive for the reasons similarly as discussed above, the claimed complex does not appear to be a novel or unobvious complex over the cited art for the reasons as indicated. Based on the cited art, for the reasons as indicated in detail above, it would have been obvious to have arrived a complex as claimed consisting of SEQ ID NO. 22 coupled to position 15 of SEQ ID NO. 20.
For all of these reasons, Applicant’s arguments are not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641